Campbell, C. J.,
delivered the opinion of the court.
• It was erroneous to admit in evidence, the testimony given by the appellant as a witness before the coroner’s inquest. He was then a prisoner charged, not formally, but in fact, with the crime of the murder of his wife, whose death was the subject of inquisition, and it is deducible from all the authorities that it was not admissible, afterwards, to give in evidence *849against Mm, on bis trial for tbe crime, tbe evidence given by bim as a witness sworn before the inquest engaged in the investigation of that very crime. Josephine v. The State, 39 Miss. 613 ; Jackson v. The State, 56 Miss. 311; Hendrickson v. The People, 10 N. Y. 13 ; McMahon v. The People, 15 N. Y. 384; Teachant v. The People, 41 N. Y. 7. 1 Archb. Cr. Pr. & Pl. *126, note 2, and cases there reviewed.
We decline to decide any other question in the case.
Judgment reversed and new trial granted.